DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 27, 2020.  Claims 1-20 are pending.  Claims 1, 16 and 18 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 27, 2020, June 24, 2020, November 18, 2020, June 23, 2021, November 23, 2021 and November 29, 2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2019/0302794 to Kean et al. (hereinafter “Kean”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kean.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to independent claims 1 and 16, Kean discloses a frame (see paragraph [0122]:  the machine control system of any or all previous examples wherein the controllable subsystem comprises a load carrying actuator configured to change a position of the load carrying mechanism relative to a frame of the mobile work machine);
a material loading system having a material receiving area configured to receive material and an actuator configured to control the material loading system to move the material receiving area relative to the frame (see paragraph [0025] and [0026]:  A measure can include a weight, pressure, force, volume, heaviness or mass of material located within load carrying mechanism 106 of work machine 102, among other things. A measure can provide an indication of a type of load 108 carried by carrying mechanism 106, i.e. aggregate, pipe, log, stacked pallet, etc. A measure can include physical dimensions of the load 108. A measure can also be a position of the load 108 relative to the load carrying mechanism 106.  As an example, assume work machine 
a control system configured to:
receive an indication of a detected object (see paragraph [0049]: When calculating a path, a variety of factors can be accounted for. One factor includes avoiding other objects as indicated by block 352. There are many known methods of driving around a detected object.);  
determine a location of the object relative to the material loading system (see paragraph [0121]:  an obstruction sensor configured to sense a location and boundary of objects proximate the travel path and generate an obstruction signal indicative of the sensed location and boundary of the objects wherein the prediction logic is configured to receive the obstruction signal and generate the motion signal indicative of a travel path modification that the mobile machine is to follow as it travels to avoid contact with the objects sensed by the obstruction sensor.); and  
generate a control signal that controls the mobile work machine based on the determined location (see paragraph [0121]:  generate the motion signal indicative of a travel path modification that the mobile machine is to follow as it travels to avoid contact with the objects sensed by the obstruction sensor.).  
With respect to dependent claim 2 and 19, Kean discloses wherein the mobile work machine comprises a construction machine (see paragraph [0002]:  Some such work machines include agricultural machines, construction machines.).  
Kean discloses wherein the construction machine comprises a dump truck (see paragraph [0003]:  a variety of work machines may be used, including articulated dump trucks,).  
With respect to dependent claim 4, Kean discloses wherein the material receiving area comprises a bucket (see [0047]:  A load of aggregate where there is a high pile near the edge of the bucket would also have a low hold quality because the aggregate is more likely to run off of the bucket than if the high pile was in the center of the bucket. A load where a log is held near an end, such that only one of two gripping mechanisms has a grip on it, would have a lower hold quality than a log held in the middle by both gripping mechanisms.).
With respect to dependent claim 5, Kean discloses wherein the construction vehicle comprises one of an excavator or a loader (see paragraph [0016]: Load 108-1 is transported by work machine 102-1, which is an excavator. The excavator has load carrying mechanism 106-1 that comprises a boom, arm/stick and a bucket.).  
With respect to dependent claims 6 and 20, Kean discloses wherein the material receiving area comprises a dump body (see paragraphs [0015] and [0016]: Work machine 102 transports a load 108 from a first position (such as stockpile 104) to an unloading area (e.g. a target zone 110).  For the aggregate in stockpile 104-1 to be loaded into the dump truck 110-1 the excavator 102-1 has to be within range of the dump truck 110-1 and the bucket has to clear the sidewalls on the bed of the dump truck 110-1.).  
With respect to dependent claims 7 and 20, Kean discloses wherein the actuator comprises a dumping actuator configured to move the dump body, and the control signal controls the dumping actuator (see paragraph [0029]:  Upon receiving an indication of position, control data and an indication of measure from position detection system 202, control data 226 and measuring system 204, respectively, path calculation component 214 is configured to identify a target zone 110 and generate a command path that can be used to control machine 102 to move the load to target zone 110.).  
Kean discloses wherein the control system comprises:   collision logic configured to receive a commanded movement from an operator and determine whether the commanded movement will result in contact between the material loading system and the detected object; and control logic configured to generate the control signal to prevent the contact between the material loading system and the detected object (see paragraph [0039]:  As another example, prediction logic 218 can generate signals used to control machine 102 to avoid a collision, for instance it can generate values that are used to limit one or more of the ground speed of the work machine 102 or speeds of controllable subsystems 225 to ensure the load carrying mechanism 106 and/or the carried load 108 do not intersect with the boundaries surrounding the drop zone 202 or with an obstacle.).  
With respect to dependent claim 9, Kean discloses wherein the control signal controls the dumping actuator to limit movement of the material loading system (see paragraphs [0038] and [0040]:  Prediction logic 218 may determine that a work machine 102 can only undergo 0.5 g without losing part of the load. This determination by prediction logic 218 is taken into account by command path logic 220, which then will generate signals that limit the operation of the work machine 102, so that during its travel along the path it will only experience 0.5G on its load.  In a loader, prediction logic 218 can generate signals used to limit ground speed to ensure the boom/bucket clears an obstacle along its travel path and so the loader does not run into the target zone 110, e.g. a truck.).  
With respect to dependent claim 10, Kean discloses a set of ground engaging elements movably supported relative to the frame (See Figure 1 wheels of reference numerals 102-1, 102-2 and 102-3), 
wherein the control signal controls at least one of a propulsion system or a steering system that controls the set of ground engaging elements (see paragraph [0119]: the machine control system of any or all previous examples wherein the controllable subsystem comprises a steering 
With respect to dependent claim 11, Kean discloses wherein the control signal controls a user interface mechanism to provide an output to the user, the output indicating the location of the object relative to the material loading system (see paragraph [0022]:  Control system 224 can generate control signals for controlling a variety of different controllable subsystems 225 based on sensor signals generated by sensors 262, based on feedback received from remote system 112 or control system 224, based on operator inputs received through operator interface device 212, or it can generate control signals in a wide variety of other ways as well.).
With respect to dependent claim 12, Kean discloses wherein the output comprises at least one of: a display output; an audible output; or a haptic output (see paragraph [0022]:  User interface device 212 can include display devices, mechanical or electrical devices, audio devices, haptic devices, and a variety of other devices.).  
With respect to dependent claim 13, Kean discloses an object detection system configured to receive a signal from an object detection sensor and to detect the object based on the signal (see paragraph [0101]:  an obstruction sensor configured to sense a location and boundary of objects proximate the travel path and generate an obstruction signal indicative of the sensed location and boundary of the objects.). 
With respect to dependent claim 14, Kean discloses wherein the object detection sensor comprises an imaging sensor (see paragraph [0053]: Visual sensor 310 captures an image of work environment 300. Utilizing this image, path calculation component 214 identifies, with target identification logic 216, where target zone 306 is located relative to vehicle 302.).  
With respect to dependent claim 15, Kean discloses wherein the signal comprises a radio frequency (RF) signal (see paragraph [0064]:  Examples of communications link 13 include allowing communication though one or more communication protocols, such as wireless services 
With respect to dependent claim 17, Kean discloses wherein the mobile work machine comprises a construction machine, and further comprising:  receiving a commanded movement from an operator (see paragraph [0022]:  Control system 224 can generate control signals for controlling a variety of different controllable subsystems 225 based on sensor signals generated by sensors 262, based on feedback received from remote system 112 or control system 224, based on operator inputs received through operator interface device 212, or it can generate control signals in a wide variety of other ways as well.);  
determining whether the commanded movement will result in contact between the material loading system and the detected object (see paragraph [0029]:  Upon receiving an indication of position, control data and an indication of measure from position detection system 202, control data 226 and measuring system 204, respectively, path calculation component 214 is configured to identify a target zone 110 and generate a command path that can be used to control machine 102 to move the load to target zone 110.); and  
generating the control signal to prevent the contact between the material loading system and the detected object (see paragraph [0039]:  As another example, prediction logic 218 can generate signals used to control machine 102 to avoid a collision, for instance it can generate values that are used to limit one or more of the ground speed of the work machine 102 or speeds of controllable subsystems 225 to ensure the load carrying mechanism 106 and/or the carried load 108 do not intersect with the boundaries surrounding the drop zone 202 or with an obstacle.).  
With respect to dependent claim 18, Kean discloses an object detection system configured to:  receive a signal from an object detection sensor and to detect an object based on the signal (see paragraph [0101]:  an obstruction sensor configured to sense a location and boundary of 
determine a location of the object relative to a material loading system of the mobile work machine, the material loading system having a material receiving area configured to receive material and an actuator configured to control the material loading system to move the material receiving area relative to the frame (see paragraph [0121]:  an obstruction sensor configured to sense a location and boundary of objects proximate the travel path and generate an obstruction signal indicative of the sensed location and boundary of the objects wherein the prediction logic is configured to receive the obstruction signal and generate the motion signal indicative of a travel path modification that the mobile machine is to follow as it travels to avoid contact with the objects sensed by the obstruction sensor.);
collision logic configured to receive a commanded movement from an operator and determine whether the commanded movement will result in contact between the material loading system and the detected object; and control logic configured to generate the control signal to prevent the contact between the material loading system and the detected object (see paragraph [0039]:  As another example, prediction logic 218 can generate signals used to control machine 102 to avoid a collision, for instance it can generate values that are used to limit one or more of the ground speed of the work machine 102 or speeds of controllable subsystems 225 to ensure the load carrying mechanism 106 and/or the carried load 108 do not intersect with the boundaries surrounding the drop zone 202 or with an obstacle.).    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661